This ease is assigned to the calendar for October, 1977 for oral argument.
Defendants will be expected to show cause wherein the trial justice abused his discretion in finding (1) that the lease was not defaulted for late payment of rent in view of the general principle that a payment, which the payee has directed to be made by mail, is complete when posted, Laredo Hides Co., Inc. v. H & H Meat Products Co., Inc., 513 S.W.2d 210 (Tex. Civ. App. 1974), Norskog v. Atha, 61 Ohio L.Abs. 604, 102 N.E.2d 907 (1951); and, in finding, (2) that the 20-foot parking strip, and the residential apartment on the second floor of the building which the parking strip was designed to support, were both *957excluded from the lease and were both included in the option to purchase. Fisk v. Brayman, 21 R.I. 195, 42 A. 878 (1899).
David J. Kehoe, for petitioner.
Joseph T. Pari, for defendant.
Appeal No. 77-154. Joseph T. Drury, Admin, v. William Drury and Janice Ruggieri. Plaintiffs’ motion to dismiss defendants’ appeal is denied as moot. Dominick A. St. Angelo, for petitioner. David W. Carroll, for defendant.